DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 10 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 16 recites “when the the failure occurs in the X phase”. The claim should recite --when the [[the]] failure occurs in the X phase--. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  line 9 recites “when the the”. The claim should recite --when the [[the]]--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the claim recites the limitation “the signal” in lines 4 – 5. It is unclear if this limitation is referred back to the “a current signal” in line 3 or “a relevant signal” in line 4. Clarification and amendment are kindly requested.
Claims 2 – 6 and 11 are also rejected for depending on claim 1.
Regarding Claim 7, the claim recites the limitation “the signal” in line 22. It is unclear if this limitation is referred back to the “a current signal” in line 20 or “a diagnosis signal” in line 21 or “a relevant signal” in line 21. Clarification and amendment are kindly requested.
Claims 8 – 10 are also rejected for depending on claim 7.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. 
 Claims recite limitation “A computer-readable storage medium”, which covers both transitory and non-transitory limitation, thus “A computer-readable storage medium” is non-statutory subject matter.
 Adding the limitation “non-transitory” to the claim can avoid a rejection under 35 USC 101.

Allowable Subject Matter
Claims 1 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the prior art of record does not teach claimed limitation: “obtaining a reference value of a current signal through the direct-axis current and the quadrature-axis current, and performing a normalization process on the three-phase current sampled signal by using the reference value to obtain a normalized current signal of a corresponding phase; after a failure is determined as occurring in the X phase, determining a positive/negative half cycle in which a current is present when the failure occurs in the X phase based on the voltage phase angle calculated by the phase-locking loop in the control system, so as to specify a failed power tube” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 6, the claims would be allowable as they further limit claim 1. Claim 11 would be allowable for depending on claim 1 and if the suggested amendment set forth in the 101 rejection is applied.
Regarding Claim 7, the prior art of record does not teach claimed limitation: “a normalization process module, configured to obtain a reference value of a current signal through the direct-axis current and the quadrature-axis current, and perform a normalization process on the three-phase current sampled signal by using the reference value to obtain a normalized current signal of a corresponding phase; and a failure specifying module, after a failure is determined as occurring in the X phase, configured to determine a positive/negative half cycle in which a current is present when the failure occurs in the X phase based on the voltage phase angle calculated by the phase-locking loop in the control system, so as to specify a failed power tube” in combination with all other claimed limitations of claim 7.
Claims 8 – 10, the claims would be allowable as they further limit claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakashima et al. (US 2018/0238935 A1) teaches an abnormality diagnosis apparatus that is used for a power supply input circuit in which a first relay, which is a switching element having a freewheel diode allowing a current to flow from an electrical power converter side to a DC power supply side and is connected to the DC power supply side, and a second relay, which is a switching element having a freewheel diode allowing a current to flow from the DC power supply side to the electrical power converter side and is connected to the electrical power converter side, are connected in series on a power supply line that connects a positive electrode of a DC power supply and an electrical power converter (see claim 1).
Odate (US 2019/0023310 A1) suggests a failure diagnosis unit configured to perform a short circuit failure diagnosis continuously or periodically when a power source of the vehicle is on, and perform an open circuit failure diagnosis when the power source of the vehicle is switched from off to on (see claim 1).
Kouno et al. (US 2016/0233830 A1) discloses a failure diagnosis method for a solar power generation system, wherein the step of calculating the expected electric power value of the solar battery string to be inspected in each of the first and second time bands includes the processor calculating (i), based on data of a short-circuit current, an open-circuit voltage, an operation voltage, and an operation current of the solar battery module in a reference state (see claim 14).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        1/1/2022